Citation Nr: 9920118	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a lung disorder due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The record reflects that the appellant retired from active 
military service in September 1959, with more than 19 years 
of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDING OF FACT

1.  The appellant was exposed to asbestos during his active 
military service.  

2.  Pulmonary asbestosis is evidenced by lung fibrosis and is 
caused by asbestos exposure.  

3.  Medical evidence dated many years after service shows 
that the appellant has pulmonary disability, which has been 
variously diagnosed as chronic obstructive pulmonary 
disorder, emphysema, and asbestosis.  


CONCLUSION OF LAW

The appellant has a lung disorder that was incurred in 
military service as a result of exposure to asbestos.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has a lung disorder that was 
caused by his exposure to asbestos while spending much of his 
active military service onboard ships.  The Board finds that 
this claim for service connection for a lung disorder due to 
asbestos exposure during his military service is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible because there 
is evidence that he was stationed onboard several naval ships 
during his more than 19 years of active duty, thereby 
possibly exposing him to asbestos, and there is medical 
evidence diagnosing asbestosis.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

Evidence in the claims file indicates that the appellant was 
stationed onboard several ships as a radio operator during 
his active military service from March 1940 to September 
1959.  A February 1996 Department of Defense statement 
indicates that general specifications for ships during the 
time frame in which the appellant served probably used 
asbestos for insulating heated surfaces.  The evidence of 
record does not indicate that the appellant had postservice 
employment which would have exposed him to asbestos.  

Medical evidence in the appellant's claims file shows that he 
has been treated for pulmonary disability in the 1990's.  
Clinical findings from VA pulmonary function tests in April 
1993 were diagnosed as showing moderate obstructive disease, 
with the physician noting that restrictive disease could not 
be excluded by spirometry alone.  The impressions from a 
March 1993 VA chest X-ray included bilateral basal pulmonary 
fibrosis.  A May 1993 VA pulmonary examination revealed 
findings that were diagnosed as chronic obstructive pulmonary 
disease and emphysema, and the examiner stated that 
asbestosis could not be determined by the history.  The 
examiner at a subsequent May 1993 VA pulmonary examination 
stated that he agreed with the previous diagnoses of chronic 
obstructive pulmonary disease and emphysema and that there 
was no evidence of asbestosis, fibrosis, pleural plaque 
disease, or thickening.  

J. H. Prince, M.D., indicated in a March 1994 medical 
statement that the appellant's diffusing capacity on 
pulmonary function testing was moderately reduced at 57 
percent.  

D. R. Carpenter, M.D., reported in a December 1994 statement 
that the appellant had undergone a CAT scan of the chest at 
Park West Hospital and that it had shown pleural thickening 
bilateral perivertebral locations in the right anterior 
chest.  

After reviewing chest X-rays performed on the appellant in 
May 1995, R. E. Parrish, M.D., reported that he felt the 
study was consistent with changes of pulmonary parenchymal 
asbestosis, and he indicated in his assessment of the 
appellant's pulmonary problems that he believed the 
radiographic findings were due to parenchymal asbestosis.  

A July 1995 VA outpatient record noted that a chest CT had 
confirmed pleural plaque.  A subsequent VA pulmonary 
examination in December 1995 diagnosed chronic obstructive 
pulmonary disease and noted that restrictive lung disease 
could not be ruled out by the pulmonary function tests that 
were performed.  

A February 1996 VA pulmonary examination stated that the 
evidence was consistent with a moderate degree of chronic 
obstructive pulmonary disease, and that chronic bronchitis 
and emphysema were likely operative.  
In a May 1997 medical statement, Dr. Parrish indicated that 
the appellant had had evidence of pleural thickening and 
interstitial changes which were presumed to be related to 
asbestosis, and that he also had significant obstructive lung 
disease.  

A November 1997 outpatient record from the National Naval 
Medical Center (NNMC) at Bethesda, MD., indicated that a CT 
of the chest had been consistent with prior asbestos 
exposure, and a subsequent December 1997 hospitalization 
report from NNMC, pertaining to the appellant's 
hospitalization for a kidney biopsy, included a discharge 
diagnosis of asbestosis.  

After careful and longitudinal review of the evidence in the 
appellant's claims file, the Board finds that the evidence 
pertaining to his claim of entitlement to service connection 
for a lung disorder due to asbestos exposure in service is in 
equipoise.  His many years of service aboard vintage ships is 
likely to have exposed him to asbestos, and there is no 
indication that any of his postservice employment exposed him 
to asbestos.  The Board also notes that the evidence 
regarding the nature of the appellant's pulmonary problems is 
equivocal, with some physicians reporting that findings from 
X-rays and CT scans of the chest indicated the presence of 
lung disease related to asbestos exposure.  Therefore, 
because the Board finds that the evidence is in equipoise 
with regard to the appellant's claim, the benefit of the 
doubt is extended to him under the provisions of 38 U.S.C.A. 
§ 5107(b), and service connection is warranted for a lung 
disorder due to asbestos exposure.  


ORDER

Service connection is granted for a lung disorder due to 
asbestos exposure.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

